Electronically Filed
                                                   Supreme Court
                                                   SCWC-XX-XXXXXXX
                                                   08-NOV-2021
                                                   08:47 AM
                                                   Dkt. 28 ODSAC


                       SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       PL III, LLC, a Hawai#i limited liability company;
  ARICK B. YANAGIHARA; MICHAEL H. NEKOBA; WILLIAM G. BOYLE;
   and ANITA MATSUZAKI, Petitioners/Plaintiffs-Counterclaim
                    Defendants-Appellants,

                             vs.

         PUU LANI RANCH CORP., a Hawai#i corporation,
        Respondent/Defendant-Counterclaimant-Appellee,

                             and

 F. NEWELL BOHNETT, as Trustee under that certain unrecorded
  Revocable Living Trust Agreement dated July 29, 1981, made
   by F. Newell Bohnett, as Settlor; and F. NEWELL BOHNETT,
in his individual capacity, Respondents/Defendants-Appellees.

   -------------------------------------------------------

      PL III, LLC, a Hawai#i limited liability company;
           ARICK B. YANAGIHARA; MICHAEL H. NEKOBA;
            WILLIAM G. BOYLE; and ANITA MATSUZAKI,
       Petitioners/Counterclaim Defendants-Appellees,

                             vs.

         PUU LANI RANCH CORP., a Hawai#i corporation,
       Respondent/Defendant-Counterclaimant-Appellant,

                             and

  F. NEWELL BOHNETT, as Trustee under that certain unrecorded
   Revocable Living Trust Agreement dated July 29, 1981, made
    by F. Newell Bohnett, as Settlor; and F. NEWELL BOHNETT,
in his individual capacity, Respondents/Defendants-Appellants.
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX, and CAAP-XX-XXXXXXX;
                       CIVIL NO. 11-1-433K)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., McKenna, Wilson, and Eddins, JJ., and
Circuit Judge Somerville, in place of Recktenwald, C.J., recused.)

           Petitioners/plaintiffs-counterclaim defendants-

appellants’ application for writ of certiorari, filed on

September 23, 2021, is dismissed.    See HRS § 602-59(a); HRAP Rule

40.1(a).

           DATED: Honolulu, Hawai#i, November 8, 2021.

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins

                               /s/ Rowena A. Somerville




                                 2